UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-6381




In Re:    JAMES A. FULLARD,

                                                         Petitioner.



                 On Petition for Writ of Mandamus
                         (CA-03-2731-CCB)


Submitted:   July 14, 2005                  Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Fullard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James A. Fullard petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2254 (2000) petition.    More specifically, Fullard alleges in the

first page of his mandamus petition that “the District Court didn’t

rule on the merits of the case” and attaches the court’s October 9,

2003, order directing the Government to show cause why Fullard’s

§ 2254 petition should not be granted.          We find that there has been

no undue delay in the district court because it denied Fullard’s

§ 2254 petition.    See Fullard v. Peguese, No. CA-03-2731-CCB (D.

Md. filed Mar. 31, 2004 & entered Apr. 1, 2004).            Accordingly, we

deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the   materials   before   the   court    and    argument   would   aid   the

decisional process.



                                                            PETITION DENIED




                                  - 2 -